Per Curiam
The respondent, claiming as owner in fee, brought this action against appellant to recover possession of certain real premises, situated in King county. Appellants offered no proof on the trial and make no claim of title, but rely solely upon their possession and the alleged failure of plaintiff to prove title. Appellants admit that one Alexander Gilmore was the owner of the premises in 1869, and it is through him that respondent claims title by virtue of certain mesne conveyances. The question for determination is whether the description contained in a deed from said Gilmore is sufficient to cover the premises in dispute. The lower court found that it was, and we are entirely satisfied that such finding was right, and, no error appearing, the judgment will be affirmed.